DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “synchronous transmission device” in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  120.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  “to downstream” is grammatically awkward and the “and” is inappropriately placed after “downstream”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “driving rollers being configured to” and “coiling roller is configured to” in claim 1, “welding device configured as” in claim 5, and “pressure roller configured to” in claim 8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
Claim 2 and 7
Claims 2 and 7 recite “in a transmission way”.  It is unclear as to what a “transmission way” is.  For the purpose of this examination, this limitation will be interpreted as being met if the structural limitation(s) of the claim are met. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pedretti (US 6,709,769 B1) in view of Wang et al. (US 4,414,045).
Regarding claim 1, Pedretti teaches:
A processing apparatus [equipment shown in figure 1], comprising: 
a foil uncoiling roller (10) [one of the unwanders (12, 27, 280]; 
a foil uncoiling roller (20) [one of the unwanders (12, 27, 280]; 
a welding device (30) [sonotrode (20)]; and
a plurality of driving rollers (40) [rollers (23, 24)]; 
wherein both the foil uncoiling roller (10) and the foil uncoiling roller (20) are disposed on a feeding side of the welding device (30), the welding device (30) being configured to weld a foil to foil, 

two adjacent driving rollers of the plurality of driving rollers (40) are arranged on the feeding side and the discharging side of the welding device (30) in a horizontal direction.
Pedretti does not teach:
The processing apparatus being for a secondary battery current collector;
a composite current collector;
the plurality of driving rollers (40) has an equal line speed;  
a coiling roller (50); and
the coiling roller (50) is configured to wind up the composite current collector having the foil welded thereon. 
Concerning the equal line speed:
Wang teaches ultrasonic bonding apparatus (12) further preferably includes a plurality of feed roll systems (36, 37, 38) for effecting high-speed feeding of the batt (10) to each of the machines (21, 22, 23) and take-up roll (16) also is preferably powered at the same speed as the feed roll systems (36, 37, 38); 3:54-61 and figure 1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to synchronize the speed of Pedretti rollers (23, 24) as taught by Wang in order to increase the speed of production, to keep the speed of the material worked upon constant, and/or to avoid wrinkles in the material worked upon.  Additionally, since there are 
Concerning the coiling roller:
Wang teaches take-up roll (16) also is preferably powered at the same speed as the feed roll systems (36, 37, 38); 3:60-61 and figure 1.
Note that take-rolls are extremely well-known element in the art of manufacturing sheet-like materials; see PTO 892 for additional teachings.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Wang take-roll concept into Pedretti in order to produce a layered coil.    
Concerning any claimed results, materials, and/or functions:
Since the prior art apparatus, i.e. the apparatus based on the (combined) prior art reference(s) above, is structurally identical to the claimed apparatus, it is the examiner’s position that the prior art apparatus is capable of achieving any claimed function with any claimed material to achieve any claimed result; e.g. apparatus being for a secondary battery current collector, a composite current collector, etc.  This reasoning applies to any claim below where functional language, material worked upon, and/or a result is claimed.   
Regarding claim 2, Pedretti does not teach:
further comprising a synchronous transmission device, each of the plurality of driving rollers (40) being coupled to the synchronous transmission device in a transmission way.
However, Pedretti does teach that rollers (31, 32, 33) are coupled to synchronous drive (35); 4:30-34.

Regarding claim 5, Pedretti teaches:
wherein the welding device (30) [since sonotrode (20) consists of two pairs or steel wheels; 4:39-50, it is configured to perform the claimed function] is configured to continuously weld the foil to a portion of the composite current collector.
Regarding claim 6, Pedretti teaches:
wherein the welding device (30) is configured as an ultrasonic rolling welding device (30) comprising an ultrasonic welding head (302) and an anvil block (304), and the ultrasonic welding head (302) and the anvil block (304) are in rolling contact during welding [sonotrode (20) consists of two pairs or steel wheels; 4:39-50].
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pedretti (US 6,709,769 B1) in view of Wang et al. (US 4,414,045) as applied to claims 1 and 6 above, and further in view of Terawaki (US 6,098,684).
Regarding claim 7, Pedretti teaches:
wherein the plurality of rollers [rollers (23, 24)] are disposed in one-to-one correspondence, the overlapped foils pass through between the plurality of rollers, and the plurality of rollers drives rotate to jointly convey the foils [4:34-40 and figure 1].
Pedretti does not teach:
further comprising a plurality of driven rollers, wherein the plurality of driving rollers is disposed in one-to-one correspondence with the plurality of driven rollers, the overlapped foil 
Terawaki teaches ultrasonic welding/cutting machine (1) wherein roller pair (9, 10) comprises a driving roller (9) and a driven roller (10); 3:45-67, 4:1-5, and figures 2-3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Terawaki concept of a driving and driven roller into each roller pair (23, 24) since this is a known means for material moving rollers, minus any unexpected results. 
Regarding claim 7, Pedretti does not teach:
further comprising a driving device (70), wherein one of the ultrasonic welding head (302) and the anvil block (304) is coupled to the driving device (70) in a transmission way to adjust a contact force therebetween during welding.
Terawaki teaches ultrasonic welding/cutting machine (1) wherein machining roller/anvil (36) is moved vertically by lift cylinder (43); figure 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the lift cylinder concept into Pedretti in order to apply the desired nip size and pressure.  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pedretti (US 6,709,769 B1) in view of Wang et al. (US 4,414,045) as applied to claims 1 and 6 above, and further in view of Green et al. (US 5,888,639).
Regarding claim 8, Pedretti does not teach:
further comprising a pressure roller (80) configured to press one of the foil and the composite current collector to the other of the foil and the composite current collector to make the foil and the composite current collector overlap, wherein the pressure roller (80) is disposed on the feeding side of the welding device (30).
Green teaches an ultrasonic welding apparatus wherein the substrate sheets (18, 20) pass idler roller (62) which forces the sheets to make contact with each other; figure 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Green idler roller concept into Pedretti in order to bring the sheets/foils closer together prior to driving rollers (23) which would allow the sheets to be aligned earlier and put less work/duties onto the driving rollers.
Regarding claim 9, Pedretti does not teach:
further comprising a rectifying device (90) configured to rectify a position offset of the foil from the composite current collector, wherein the rectifying device (90) is disposed on a feeding side of the pressure roller (80).
Green teaches an ultrasonic welding apparatus wherein the substrate sheets (18, 20) pass through conventional controlled edge guidance roller assemblies (50) which keeps the sheet in longitudinal alignment; figure 4.

Regarding claim 10, Pedretti does not teach:
further comprising a tension adjusting device (100), wherein the tension adjusting device (100) is movably disposed to adjust tension of the foil and the composite current collector.
Green teaches an ultrasonic welding apparatus wherein the substrate sheets (18, 20) first respectively pass over idler rollers (44), and down under conventional dancer tensioning rollers (46) which are mounted on arms (not shown) which move up and down to keep a constant tension in the continuous substrate sheets; figure 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Green tensioning roller concept into Pedretti in order to keep a constant tension in the sheets/foil.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735